DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 28 June 2022.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Hereinafter, Kim, US 2016/0055469 A1) in view  of Wang et al. (Hereinafter, Wang, US 2016/0285979 A1 ).
Per claim 1, Kim discloses  a method (e.g., exemplary process 1100 as shown in Fig. 11; paragraph [0131], “FIG. 11 illustrates a flow chart of an exemplary process 1100 for connecting a purchased device to a local area network, according to embodiments of the present invention  ...”) of configuring a device that is to be added to a wireless network lighting system (e.g., wireless network 100 as shown in Fig. 1; Abstract; paragraph [0001], “The present disclosure relates to setup of network devices on a local area network.  Specifically, various techniques and systems are provided for efficient setup of an acquired device on a network using information generated by a retailer at the point of sale.”; paragraph [0045]; paragraph[0047], “The local area network 100 may include a wireless network, a wired network, or a combination of a wired and wireless network …”  ), wherein the device is a lighting device (paragraph [0076], “ …For example, the device connected to the network device can be a light bulb and the status can include a value corresponding to brightness (e.g., a percentage of total brightness) emitted by the light bulb when the light bulb is powered-on ...   “; paragraphs [0141-0142]), the method  comprising:
receiving, by a receiver, a signal indicative of that the device has been ordered by a user (e.g., Step 1102 as shown in Fig. 11; paragraph [0131], “… In step 1102, a computing device (e.g. a cloud network, such as external cloud network 114) receives a transaction communication including an indication that a new network device has been acquired (e.g. purchased).  For example, the new network device (e.g. network device 502) may have been purchased by a user/customer at a retailer …“);
 receiving, by a processor, device information about the ordered device (e.g., Step 1102 as shown in Fig. 11), wherein the device information comprises at least information indicative of a type of the ordered device (paragraph [0132], “In step 1104, the computing device transmits data to the established network device, the data including identification information associated with the new network device ….” ), but does not expressly  disclose:
generating a virtual counterpart of the ordered device based on the device information, 
storing the virtual counterpart in a memory, 
receiving, at a system controller of the wireless network system, one or more wireless signals from a newly added device that has been added to the wireless network system, wherein the one or more wireless signals are indicative of device information of the newly added device, wherein the device information of the newly added device comprises at least information indicative of a type of the newly added device, 
comparing, by a processor,  the device information of the newly added device with the device information of the ordered device to determine if the device information of the newly added device corresponds with the device information of the ordered device, and 
if the device information of the newly added device corresponds with the device information of the ordered device, associating, by a processor,  the virtual counterpart with the newly added device, 
associating, by a processor,  the virtual counterpart of the ordered device with an area based on the device information of the ordered device and/or based on a user input received via a user interface, and storing an association of the virtual counterpart of the ordered device with the area in the memory, and/or 
associating the virtual counterpart of the ordered device with a device control setting based on the device information of the ordered device and/or based on a user input received via a user interface, wherein the device control setting is a lighting control setting, and storing an association of the virtual counterpart with the device control setting in the memory. 
Wang discloses
generating a virtual counterpart of the ordered device based on the device information (paragraph [0069], “ … In some embodiments, when the new IoT device 101 is part of a group of proprietary IoT devices, the mobile device 105 may obtain the identifying information from a manufacturer or service provider that deployed the new IoT device 101.  In such embodiments, the mobile device 105 may generate the indicator using the identifying information obtained from the manufacturer or service provider ….  “), 
storing the virtual counterpart in a memory (e.g., Step 430 as shown in Fig. 4; paragraph [0069], “ … In other embodiments, instead of the mobile device 105 generating the indicator, the mobile device 105 may send a request to the application server 120 requesting that the indicator be generated for the new IoT device 101 by the service provider 120.  Once the new indicator is generated, the mobile device 105 may transmit a request to the IoT database 115 to store the generated indicator in association with a new identifier ...  “), 
receiving, at a system controller of the wireless network system, one or more wireless signals from a newly added device that has been added to the wireless network system (e.g., Operation 405 as shown in Fig. 4; paragraph [0065], “Referring to FIG. 4, at operation 405, the mobile device 105 may detect one or more IoT devices 101 by performing a scan for signals being broadcast by the IoT devices 101 in a region surrounding the mobile device 105.  As discussed previously, the mobile device 105 may scan for, and obtain the signals being broadcast by the IoT devices 101 according to known methods. “ ), wherein the one or more wireless signals are indicative of device information of the newly added device (paragraph [0069], “ …Operation 430 may be used when a new IoT device 101 is deployed to a given environment, and the new IoT device 101 needs to be registered to the IoT database 115 using an IoT device identifier …. “), wherein the device information of the newly added device comprises at least information indicative of a type of the newly added device (paragraph [0069], “ …As discussed previously, the data packets included in the signals that are broadcast by the IoT devices 101 may include an identifier or other like identifying information, such as a device name (e.g., serial number), device type, position information, and any information that may be indicative of a service provided by an IoT device 101…   “), 
comparing the device information of the newly added device with the device information of the ordered device to determine if the device information of the newly added device corresponds  with the device information of the ordered device (paragraph [0055], “ According to various embodiments, the lookup module 320 may be configured to query a remote database (e.g. IoT database 115) using the obtained identifiers …. “; paragraph [0056] ), and 
if the device information of the newly added device corresponds with the device information of the ordered device, associating the virtual counterpart with the newly added device (e.g., Operation 435 as shown in Fig. 4; paragraph [0071], “[0071], “At operation 435, the mobile device 105 may obtain an indicator for each detected IoT device 101 from the IoT database 115 using each obtained identifier.  As discussed previously, in various embodiments where the IoT database utilizes the ONS, the mobile device 105 may use an EPC URI to query the ONS.  In response to the query, the ONS returns a PML associated with the EPC URI …“), wherein the method further comprises: 
associating, by a processor,  the virtual counterpart of the ordered device with an area based on the device information of the ordered device and/or based on a user input received via a user interface, and storing an association of the virtual counterpart of the ordered device with the area in the memory (paragraph [0033]; paragraph [0035], “ … Instead of altering the existing structure of the ONS to include the services category, in various embodiments, the IoT database 115 may store service information in association with an IoT device's identifier, where the existing IoT device information and environment information is returned from the ONS and the service information may be returned from the IoT database 115.  In some embodiments, the IoT database 115 may include one or more systems and/or applications for storing all relevant information about IoT devices 101 (e.g., identifiers, indicators, etc.) and providing the relevant information to mobile device 105 in response to a database query. “; paragraph [0068]; paragraph [0069], “…Once the new indicator is generated, the mobile device 105 may transmit a request to the IoT database 115 to store the generated indicator in association with a new identifier.  It should be noted that operations 425 and 430 are optional implementations, and thus, in various embodiments operations 425 and 430 are omitted from the process 400.  “; paragraph [0081], “…The lookup module may transmit, to the remote database, a request to store the generated indicator in association with a new identifier in the desired format, wherein the new identifier in the desired format is generated by an operator of the remote database.  “; Examiner’s Note: A mobile device scans a region or area surrounding the mobile device to detect an IoT device such as a lighting device broadcasting and/or transmitting a Bluetooth low energy signal that includes a unique identifier as disclosed in paragraph [0033].  The unique identifier is associated with the device information of the ordered device. ), and/or 
associating, by a processor,  the virtual counterpart of the ordered device with a device control setting based on the device information of the ordered device and/or based on a user input received via a user interface, wherein the device control setting is a lighting control setting (e.g., Operations 440-450 as shown in Fig. 4), and storing an association of the virtual counterpart with the device control setting in the memory (paragraph [0081]). 
It would have been obvious for a person of ordinary skill in the art before the effective fling date of the claimed invention to use the service identification module of Wang with the retail triggered device configuration setup of Kim for the purpose of making it easier for users to utilize services that require multiple IoT devices developed 
by different manufacturers and/or deployed by difference service providers as suggested by Wang (See paragraph [0004]).
Per claim 2, Kim and Wang disclose  the method of claim 1, wherein the device information of the ordered device comprises an identifier of the ordered device (Kim, paragraph [0132], “In step 1104, the computing device transmits data to the established network device, the data including identification information associated with the new network device ….” ), and wherein the step of generating the virtual counterpart of the ordered device further comprises associating the identifier of the device with the virtual counterpart of the ordered device (Wang, paragraph [0069], “ … In some embodiments, when the new IoT device 101 is part of a group of proprietary IoT devices, the mobile device 105 may obtain the identifying information from a manufacturer or service provider that deployed the new IoT device 101.  In such embodiments, the mobile device 105 may generate the indicator using the identifying information obtained from the manufacturer or service provider ….  “), and wherein the device information of the newly added device comprises an identifier of the newly added device (Wang, e.g., Operation 405 as shown in Fig. 4; paragraph [0065], “Referring to FIG. 4, at operation 405, the mobile device 105 may detect one or more IoT devices 101 by performing a scan for signals being broadcast by the IoT devices 101 in a region surrounding the mobile device 105.  As discussed previously, the mobile device 105 may scan for, and obtain the signals being broadcast by the IoT devices 101 according to known methods. “ ), wherein the one or more wireless signals are indicative of device information of the newly added device (Wang, paragraph [0069], “ …Operation 430 may be used when a new IoT device 101 is deployed to a given environment, and the new IoT device 101 needs to be registered to the IoT database 115 using an IoT device identifier …. “), and wherein the step of comparing the device information of the newly added device with the device information of the ordered device comprises comparing the identifier of the ordered device with the identifier of the newly added device to determine if the identifier of the ordered device corresponds with the identifier of the newly added device  (Wang, paragraph [0055], “ According to various embodiments, the lookup module 320 may be configured to query a remote database (e.g. IoT database 115) using the obtained identifiers …. “; paragraph [0056] ).
Per claim 4, Kim and Wang disclose  the method of claim 1, further comprising: rendering, on a display, a list of devices, the list comprising one or more already installed devices and the ordered device (Kim, e.g.,  user interface display 900 as shown in Fig. 9; paragraph [0127[). 
Per claim 5, Kim and Wang disclose the method of claim 4, further comprising rendering an indicator on the display for indicating that the ordered device has not been added to the wireless network system, and after the step of associating the virtual counterpart with the newly added device, ceasing rendering the virtual indicator (Kim, paragraph [0128], “ … Display 1001 (which shows network device 1004, connected to lamp 1006) may appear on UI display 1000 after network device 904 has joined the local area network (and therefore after a user enters an input to indicate to the access device that the newly recognized device is be associated with the local area network such that the device should be allowed to join the network)… “). 

Per claim 7, Kim and Wang disclose the method of claim 1, wherein after the comparison the method further comprises requesting a user to confirm that the newly added device corresponds with the ordered device (Kim, paragraph [0127]), and executing associating the virtual counterpart with the newly added device if the confirmation is positive(Kim, paragraph [0127], “ …. After the user inputs an answer to the query into the UI display of the access device, access device 108 may transmit a communication to gateway 110 indicating that the network device is or is not intended (e.g. by the user) to be connected to the local area network including the login credentials inputted by the user.  Thereafter, after gateway 110 receives a communication from access device 108 that the network device is associated with the local area network, gateway 110 may transmit the login credentials to the network device and the network device may use the login credentials to pair with gateway 104 and continue the process of joining the network device with the local area network. “). 
Per claim 10, Kim and Wang disclose the method of claim 1, wherein the signal is received from a device ordering service (Kim, e.g., Step 1102 as shown in Fig. 11; paragraph [0131], “… In step 1102, a computing device (e.g. a cloud network, such as external cloud network 114) receives a transaction communication including an indication that a new network device has been acquired (e.g. purchased).  For example, the new network device (e.g. network device 502) may have been purchased by a user/customer at a retailer …“) 
Per claim 11, Kim and Wang disclose the method of claim 1. Kim disclose a non-transitory computer readable medium comprising computer program code to perform the method of claim 1 when the computer program code is run on one or more processors (paragraph [0191]). 
Per claim 12, Claim 12 recites subject matter of substantially the same scope as claim 1. According, claim 1 is rejected under the same rationale.  Kim discloses system controller for configuring a device that is to be added to a wireless network lighting system (e.g., System 100 as shown in Fig. 1; paragraph [0045]).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Hereinafter, Kim, US 2016/0055469 A1) in view  of Wang et al. (Hereinafter, Wang, US 2016/0285979 A1  ), and further in view of Bjarnason et al. (Hereinafter, Bjarnason, US 2013/0318343 A1, See IDS filed 02/25/2021 ).
Per claim 3, Kim and Wang disclose the method of claim 1, but does not expressly disclose wherein the method further comprises generating a pseudo-identifier for the ordered device, and wherein the device information of the newly added device comprises an identifier of the newly added device, and wherein the method further comprises the step of replacing the pseudo-identifier of the ordered device with the identifier of the newly added device. 
Bjarnason discloses wherein the method further comprises generating a pseudo-identifier for the ordered device (e.g., initial information package as shown in Fig. 5; paragraph [0067], “ If new device 20 is validated, then information package module 44 can create an initial basic registration information package (`initial information package`) to provide to signing authority 60.  Initial information package can bind together identity information of domain 15 (e.g., domain hash) and identity information of new device 20 (e.g., device identifier).    “), and wherein the device information of the newly added device comprises an identifier of the newly added device (paragraph [0068]), and wherein the method further comprises the step of replacing the pseudo-identifier of the ordered device with the identifier of the newly added device (e.g., completed information package 418 as shown in Fig. 4 replaces initial information package; paragraph [0083-0089] describe validating an initial information package).
It would have been obvious for a person of ordinary skill in the art before the effective fling date of the claimed invention to use the system and method of Bjarnason with the retail triggered device configuration setup of Kim and Wang for enabling secure configuration of new devices as suggested by Bjarnason (See paragraph [0003]).
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Hereinafter, Kim, US 2016/0055469 A1) in view  of Wang et al. (Hereinafter, Wang, US 2016/0285979 A1  ), and further in view of Campbell et al. (Hereinafter, Campbell, US 2016/0036638 A1, See IDS filed 02/25/2021 ).
Per claim 6, Kim and Wang disclose the method of claim 1, but does not expressly disclose wherein the method further comprises: receiving a user input indicative of a renaming of the virtual counterpart of the ordered device, and renaming the virtual counterpart of the ordered device based on the user input. 
Campbell discloses wherein the method further comprises: receiving a user input indicative of a renaming of the virtual counterpart of the ordered device, and renaming the virtual counterpart of the ordered device based on the user input (implicit in paragraphs [0004], [0009] - [0011], [0056], [0071], [0074] - [0075], [0079], [0087];  Examiner’s Note: Campbell teaches providing for the unique identification of a new device that is not yet part of the network. ).
It would have been obvious for a person of ordinary skill in the art before the effective fling date of the claimed invention to use the system and method of Bjarnason with the retail triggered device configuration setup of Kim and Wang for allowing creation of a network device configuration prior to connecting the device to the network as suggested by Campbell (See paragraph [0003]).
Per claim 8, Kim and Wang disclose the method of claim 1, but does not expressly disclose the method as further comprising the step of downloading, installing and/or updating software associated with the virtual counterpart of the ordered device. 
Campbell discloses the step of downloading, installing and/or updating software associated with the virtual counterpart of the ordered device (paragraphs [0008], [0038], [0043], [0065]; Examiner’s Note: Campbell teaches downloading and installing configuration prior to adding new hardware to a network.).
It would have been obvious for a person of ordinary skill in the art before the effective fling date of the claimed invention to use the system and method of Bjarnason with the retail triggered device configuration setup of Kim and Wang for allowing creation of a network device configuration prior to connecting the device to the network as suggested by Campbell (See paragraph [0006]).
Per claim 9, Kim and Wang disclose the method of claim 1, but does not expressly disclose wherein the newly added device and/or an already installed device comprises a light source, wherein the method further comprises controlling the light output of the light source to indicate that the virtual counterpart has been associated with the newly added device. 
Campbell discloses wherein the newly added device and/or an already installed device comprises a light source, wherein the method further comprises controlling the light output of the light source to indicate that the virtual counterpart has been associated with the newly added device (paragraphs [0067-0068]).
It would have been obvious for a person of ordinary skill in the art before the effective fling date of the claimed invention to use the system and method of Bjarnason with the retail triggered device configuration setup of Kim and Wang for allowing creation of a network device configuration prior to connecting the device to the network as suggested by Campbell (See paragraph [0003]).
Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive. 
On pages 1-2, Applicant argues that Kim and Wang fail to teach or suggest at least “associating, by the processor, the virtual counterpart of the ordered device with an area based on the device information of the ordered device and/or based on a user input received via a user interface, and storing an association of the virtual counterpart of the ordered device with the area in the memory,” as recited in claim 1. 
The Examiner disagrees since Wang discloses scanning a region or area surrounding the mobile device 105 to detect RFID tagged IoT devices 101, which broadcast and/or transmit RF signals that include identification information as cited in paragraph [0033]).  In paragraph [0033], Wang discloses capturing identification information for an ordered part in the area or region.  As disclosed  in paragraphs [0035], [0068-0069], and [0081], identification information for a device is compared to identifiers in a remote database (e.g., Step 425 as shown in Fig. 4).  The identifier for the  IoT device 101 is registered in an the remote database (e.g., Step 430 as shown in Fig. 4). Wang discloses  “associating, by the processor, the virtual counterpart of the ordered device with an area based on the device information of the ordered device (e.g., Step 440 as shown in Fig. 4; paragraph [0071]).  Wang compares the detected identifier with a stored identifier in the database.  Wang discloses associating, by the processor, the virtual counterpart of the ordered device with an area based on the device information of the ordered device. Therefore, claims 1 and 12 are not allowable over the cited art, and claims 2, 4, 5, 7, 10, and 11 are not allowable at least for their dependence. 
On page 2 of Applicant’s remark, with respect to claims 3, 6,8, and 9, Applicant argues that Bjarnason and Campbell do not compensate for the failings of the cited Wang.
The Examiner disagrees since Bjarnason and Campbell were not relied upon to disclose any feature of claims 1 and 12.  Moreover, claims 3, 6,8, and 9 are not allowable by virtue of dependence on rejected base claims.
In view of the foregoing remarks, the rejection of claims 1-12 is maintained.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill et al. (US 10,397,013 B!) – Discloses  “associating, by the processor, the virtual counterpart of the ordered device with an area based on the device information of the ordered device and/or based on a user input received via a user interface, and storing an association of the virtual counterpart of the ordered device with the area in the memory,” as recited in claims 1 and 12 (See Abstract; Fig. 17; column 2, lines 50-59).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173